Citation Nr: 9920977	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  90-01 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from July l968 to July 
1970.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO) which 
denied the veteran's claim of entitlement to service 
connection for PTSD.  The record discloses that this claim 
has been before Board on six previous occasions, most 
recently in May 1998, when it was remanded for additional 
development of the record.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


REMAND

During the course of his appeal, the veteran alleged that 
there was an explosion in a mess hall and that many people 
were killed.  Much effort in this case has been directed 
towards attempting to confirm that this incident occurred.  
The RO contacted the National Archives which furnished daily 
journal entries for January 3, 1969.  These revealed that 
there was an explosion in the mess hall of Company D of the 
554th engineer battalion.  It was further indicated that the 
blast was the result of a claymore planted in the wall with a 
timed fuse.  Thirteen people were killed and seventeen 
wounded.  The record shows that the veteran was assigned to 
Company B of the 554th engineering battalion.  Based on the 
fact that the veteran had previously stated that he did not 
remember any names of individuals involved in this explosion, 
the RO concluded that the evidence did not place him at or 
near the mess hall when the incident occurred, and that, 
therefore, a stressor was not verified.  

Several decisions of the Court have affected the adjudication 
of claims for service connection for PTSD. It appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
establishes the existence of such a stressor or stressors, 
then and only then, the case should the case be referred for 
a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.  In such a 
referral, the adjudicators should specify to the examiner(s) 
precisely what stressor or stressors has been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether the veteran was exposed to a stressor 
during service of sufficient severity as to have resulted in 
ongoing psychiatric symptomatology.  In other words, if the 
adjudicators determine that the existence of an alleged 
stressor or stressors in service is not established by the 
record, a medical examination to determine whether PTSD due 
to service is present would be pointless.  Likewise, a 
diagnosis of PTSD based upon claimed stressors whose 
existence the adjudicators have not accepted would be 
inadequate for rating purposes.  See Caluza v. Brown, 7 Vet. 
App. 498 (1994); West v. Brown,  7 Vet. App. 70 (1994); and 
Zarycki v. Brown, 6 Vet. App. 91 (1993);.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that there are three requisite elements for eligibility for 
service connection for PTSD.  These were a current, clear 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred, and 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  

It is not disputed in this case whether the incident which 
the veteran alleges resulted in PTSD in fact occurred.  Thus, 
the question still remains whether that incident was 
sufficient to result in PTSD in the veteran.  As noted above, 
this determination must be made by medical personnel. 

The Board notes that the only Department of Veterans Affairs 
(VA) psychiatric examination in this case was conducted in 
August 1989.  At that time, the examiner diagnosed PTSD.  He 
noted that the veteran was consistent in describing combat 
stress (including the mess hall incident), but that he had no 
way of verifying that the stress actually occurred.

The Board acknowledges that the RO has already asked the 
veteran to provide the names of his friends who were killed 
in the explosion in the mess hall and that he responded that 
he could not remember any names.  However, in light of the 
evidence, the Board believes that the veteran should be asked 
again to furnish details of this incident.

In addition, the Board notes that a pertinent regulation, 
38 C.F.R. § 3.304(f) was recently amended, effective March 
1997.  In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), 
the Court held that "where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and we so hold 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do otherwise 
and the Secretary did so."  Clearly, the RO has not had the 
opportunity to consider the revised regulation.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1. The RO should contact the veteran and 
request a statement concerning as much 
detail as possible regarding the 
incident in the mess hall.  He should 
be asked to provide specific details of 
the event, including where he was when 
the explosion occurred and whether he 
can recall the name of anyone who was 
killed or injured in this incident.  
The veteran should be told that the 
information is necessary to obtain 
clarifying evidence concerning the 
event and that failure to respond may 
result in adverse action.

2. Thereafter, if additional information 
is provided by the veteran regarding 
the names of any individuals killed or 
wounded in the explosion, the RO should 
attempt to verify that those 
individuals were present.

3. The veteran should then be afforded a 
VA psychiatric examination to 
determine whether the veteran suffers 
from any psychiatric disorder and, if 
so, its nature and etiology.  The 
examination report should include a 
detailed account of all pathology 
found to be present.  The examiner 
should be requested to make a specific 
determination as to whether any of the 
events conceded to have existed in 
service by the adjudicators would be 
of a quality sufficient to produce 
PTSD.  In this regard, the examiner is 
to be directed to comment whether the 
veteran's presence in the mess hall 
was required for the event to be 
deemed to be a stressor, or if the 
fact that it occurred in the same 
battalion was sufficient.  The 
examiner should be advised that only 
those events in service conceded by 
adjudicators may be considered for 
purposes of determining whether PTSD 
due to events in service exists.  If 
the examiner determines that an event 
of a quality sufficient to produce 
PTSD occurred in service, it should 
then be determined whether the veteran 
has PTSD due to the event.  If there 
are psychiatric disorders other than 
PTSD, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each of 
the disorder(s).  If certain 
symptomatology cannot be dissociated 
from one disorder or another, it 
should be specified.  If a diagnosis 
of PTSD is appropriate, the examiner 
should specify the credible 
"stressor(s)" that caused the 
disorder and the evidence upon which 
he relied to establish the existence 
of the stressor(s).  The examiner 
should also describe which stressor(s) 
the veteran reexperiences and how he 
reexperiences them.  The psychiatrist 
should describe how the symptoms of 
PTSD affect the appellant's social and 
industrial capacity, and whether the 
condition is permanent in nature.  The 
report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should 
assign a GAF score and a definition of 
the numerical code assigned in order 
to comply with the requirements of 
Thurber v. Brown, 5 Vet. App. 119 
(1993).  All necessary tests should be 
performed.  The entire claims folder 
and a copy of this remand must be made 
available to the examiner for review 
in conjunction with the examination.

4. The RO should readjudicate the claim, 
giving consideration to the provisions 
of 38 C.F.R. § 3.304(f).

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


